*948The petitioner is not qualified to hold the public office of District Attorney for the County of Queens, since he is not an attorney admitted to practice law in the State of New York or any other jurisdiction (see Matter of Curry v Hosley, 86 NY2d 470, 475 [1995]). Accordingly, the Supreme Court properly denied the petition and, in effect, dismissed the proceeding.
The parties’ remaining contentions either are without merit or need not be reached in light of our determination. Skelos, J.P, Leventhal, Austin and Miller, JJ., concur.